 Case 1:19-cv-01508-MN Document 75 Filed 09/11/20 Page 1 of 2 PageID #: 2161




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

                                       )
PUREWICK CORPORATION,                  )
                                       )
                Plaintiff/Counterclaim )
                Defendant,             )
                                       )
     v.                                )                   C.A. No. 19-1508-MN
                                       )
SAGE PRODUCTS, LLC,                    )
                                       )
                Defendant/Counterclaim )
                Plaintiff.             )
                                       )


                                   NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on September 11, 2020, copies of Sage’s Preliminary

Identification of Claim Elements and Proposed Constructions for U.S. Patent Nos. 8,287,508,

10,226,376, 10,390,989, and 10,376,407 were caused to be served on the following counsel of

record in the manner indicated below:

                             BY E-MAIL
                             John W. Shaw, Esquire
                             Karen E. Keller, Esquire
                             Nathan R. Hoeschen, Esquire
                             Shaw Keller LLP
                             I.M. Pei Building
                             1105 North Market Street
                             12th Floor
                             Wilmington, DE 19801
                             jshaw@shawkeller.com
                             kkeller@shawkeller.com
                             nhoeschen@shawkeller.com
 Case 1:19-cv-01508-MN Document 75 Filed 09/11/20 Page 2 of 2 PageID #: 2162




                              Steven C. Cherny, Esquire
                              Brian P. Biddinger, Esquire
                              Matthew A. Traupman, Esquire
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              51 Madison Avenue, 22nd Floor
                              New York, NY 10010
                              stevencherny@quinnemanuel.com
                              brianbiddinger@quinnemanuel.com
                              matthewtraupman@quinnemanuel.com

                              Amanda K. Antons, Esquire
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              191 N. Wacker Drive, Suite 2700
                              Chicago, IL 60606
                              amandaantons@quinnemanuel.com

                              Attorneys for Plaintiff/Counterclaim Defendant


       PLEASE TAKE FURTHER NOTICE that the undersigned hereby certifies that on

September 11, 2020, a true and correct copy of this Notice of Service was electronically filed

with the Clerk of the Court using CM/ECF, which will send notification that such filing is

available for viewing and downloading to counsel of record and served via electronic mail upon

the above-listed counsel.

 Of Counsel:                                     YOUNG CONAWAY STARGATT
 Robert A. Surrette                              & TAYLOR, LLP
 Sandra A. Frantzen
 Christopher M. Scharff
 Bryce R. Persichetti                            /s/ Anne Shea Gaze
 MCANDREWS, HELD                                 Anne Shea Gaza (No. 4093)
 & MALLOY, LTD                                   Samantha G. Wilson (No. 5816)
 500 West Madison Street                         Rodney Square
 Chicago, IL 60661                               1000 North King Street
 (312) 775-8000                                  Wilmington, DE 19801
 bsurrette@mcandrews-ip.com                      (302) 571-6600
 sfrantzen@mcandrews-ip.com                      agaza@ycst.com
 cscharff@mcandrews-ip.com                       swilson@ycst.com
 bpersichetti@mcandrews-ip.com
                                                 Attorneys for Defendant and Counterclaim
 Dated: September 11, 2020                       Plaintiff Sage Products, LLC




                                                2
